Judgment, Supreme Court, New York County (Renee White, J.), rendered May 24, 1994, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and one count of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to concurrent terms of 5 to 10 years, and otherwise affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence, which demonstrated that the undercover officer gave a detailed and accurate description of defendant to the backup team, which apprehended him minutes later, recovering his nearby stash of crack vials and large amounts of money. Issues of credibility and reliability of identification testimony were properly placed before the jury and we see no reason to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). We find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.